The judgment of the Supreme Court was entered March 31st 1879,
Per Curiam.
The praecipe for the scire facias on the mortgage referred to the record which gave the defendant all necessary information, as the Act of the 14th of April 1851, Pamph. L. 625, did not require a copy of the mortgage to be filed. Besides, the scire facias set out the mortgage, reciting a bond conditioned for the payment of $3000, which in law means forthwith, and the scire facias issued ten years from the date of the mortgage. If the mortgage was not due and ripe for a scire facias, it was for the defendant to aver it in an affidavit of defence.
Judgment affirmed